                                    Case 3:18-cv-02238-BEN-WVG Document 23 Filed 07/03/19 PageID.189 Page 1 of 2


                                      KAZEROUNI LAW GROUP, APC
                                      Abbas Kazerounian, Esq. (249203)
                                1     ak@kazlg.com
                                2     Matthew M. Loker, Esq. (279939)
                                      ml@kazlg.com
                                3
                                      Elizabeth A. Wagner, Esq. (317098)
                                4     245 Fischer Avenue, Unit D1
                                      Costa Mesa, CA 92626
                                5
                                      Telephone: (800) 400-6808
                                6     Facsimile: (800) 520-5523
                                7
                                      Attorneys for Plaintiff,
                                8
                                                           UNITED STATES DISTRICT COURT
                                9                        SOUTHERN DISTRICT OF CALIFORNIA
                               10
                                                                                  Case No.: 18-cv-2238 BEN (WVG)
                               11     JAYSON SWIGART,
                                      INDIVIDUALLY AND ON
KAZEROUNI LAW GROUP, APC
  245 FISHER AVENUE, UNIT D1




                               12     BEHALF OF ALL OTHERS                        NOTICE OF MOTION AND
    COSTA MESA, CA 92626




                                      SIMILARLY SITUATED,                         MOTION FOR AWARD OF
                               13
                                                    Plaintiff,                    ATTORNEYS’ FEES, COSTS AND
                               14                                                 INCENTIVE AWARD
                                                            v.
                               15
                                                                                  DATE:      October 21, 2019
                                      PARCEL PENDING, INC.,
                               16                                                 TIME:      10:30 a.m.
                                                    Defendant.                    COURTROOM: 5A
                               17
                               18                                                 HON. ROGER T. BENITEZ
                               19
                               20
                               21
                               22
                               23
                               24
                               25

                               26
                               27
                               28     Case # 18-cv-2238 BEN (WVG)                        Swigart, et al. v. Parcel Pending, Inc.
                                            NOTICE OF MOTION AND MOTION FOR AWARD OF ATTORNEY’S FEES, COSTS, AND
                                                                     INCENTIVE AWARD
                                    Case 3:18-cv-02238-BEN-WVG Document 23 Filed 07/03/19 PageID.190 Page 2 of 2




                                1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                2          PLEASE TAKE NOTICE that on OCTOBER 21, 2019, at 10:30 A.M.,
                                3 before the United States District Court, Southern District of California,
                                4 COURTROOM 5A, Plaintiff JAYSON SWIGART (“Plaintiff”) will move this
                                5 Court for an Order Granting Approval of Plaintiff’s Attorneys’ Fees, Costs
                                6 Requests, and Incentive Award.
                                7          This unopposed Motion is based upon this Notice, the records and papers on
                                8 file herein, the attached Memorandum of Points and Authorities, the Declarations
                                9 of Plaintiff’s counsel, Plaintiff and attorneys in support of Plaintiff’s counsel as
                               10 well as such other evidence as may be presented at the hearing of this Motion.
                               11
KAZEROUNI LAW GROUP, APC
  245 FISHER AVENUE, UNIT D1




                               12 DATED: July 3, 2019                                      KAZEROUNI LAW GROUP, APC
    COSTA MESA, CA 92626




                               13
                                                                                        By:     /s/ Matthew M. Loker
                               14
                                                                                                 MATTHEW M. LOKER, ESQ.
                               15                                                                 ATTORNEY FOR PLAINTIFF
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25

                               26
                               27
                               28
                                     CASE NO.: 18-CV-2238 BEN (WVG)       1 OF 1       Swigart, et al. v. Parcel Pending, Inc.
                                          NOTICE OF MOTION AND MOTION FOR AWARD OF ATTORNEY’S FEES, COSTS, AND
                                                                    INCENTIVE AWARD
